 


110 HRES 60 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 60 
In the House of Representatives, U. S.,

January 12, 2007
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Armed Services:Mr. Cummings (to rank immediately after Ms. Giffords).

Committee on Transportation and Infrastructure:Ms. Matsui (to rank immediately after Mr. Lipinski).

 
 
Karen L. Haas,Clerk.
